                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Deoleo S.A., Deoleo, USA, Inc., and                       Case No. 18-cv-422 (TNL)
 Carapelli Firenze S.P.A.,

                      Plaintiffs,

 v.                                                     CONSENT JUDGMENT AND
                                                        PERMANENT INJUNCTION
 InnoVision Health Media, Inc.
 d/b/a Natural Solutions Magazine,

                      Defendant.



       This matter is before the Court on the parties’ Joint Stipulation for Entry of Consent

Judgment and Permanent Injunction. (ECF No. 28). Based on the stipulation of the parties,

and all the files, records, and proceedings herein, IT IS HEREBY ORDERED that:

       1.     This Court has jurisdiction over the subject matter of this case and jurisdiction

over Defendant.

       2.     Venue is proper in this District pursuant to 28 U.S.C. § 1391.

       3.     Defendant InnoVision Health Media, Inc. owns and operates the Natural

Solutions Magazine Facebook page, and on that page it posted on February 11, 2017 a link

to an article published on organichealthcorner.com entitled, “The 14 Fake Olive Oil

Companies Are Revealed Now – Avoid These Brands,” and on July 20, 2017, a link to a

video shared by the page “Make Your Life Healthier” (collectively the “Fake Oil Media”).

       4.     InnoVision subsequently learned that the Fake Oil Media that it posted was

false and misleading, including insofar as they suggested that any of the Deoleo brands




                                              1
offered or offer olive oil that is adulterated, “cut,” or “fake” in any way (the “False

Statements”).

       5.       InnoVision then ceased publication of the Fake Oil Media, and does not

intend to repost or republish the Fake Oil Media or any stories containing the False

Statements.

       6.       InnoVision stipulates that it received no compensation, directly or indirectly,

as a result of its posting the Fake Oil Media from any trade organization, manufacturer, or

other entity affiliated with the production or sale of olive oil.

       7.       InnoVision stipulates that it is not aware of any connection between the

entities that provided the Fake Oil Media to InnoVision and any trade organization,

manufacturer, or other entity affiliated with the production or sale of olive oil.

       8.       InnoVision stipulates that, other than the Fake Oil Media, it is not aware of

having ever published the False Statements.

       9.       Defendant, together with all of Defendant’s officers, agents, servants,

employees, representatives, and assigns, and all other persons, firms, or companies in

active concert or participation with Defendant are permanently enjoined and restrained

from directly or indirectly publishing the Fake Oil Media, as well as any material that

falsely or misleadingly suggests that any of the products offered by Deoleo, or any of its

affiliates, is adulterated, “cut,” or “fake” in any way.

       10.      This Consent Judgment and Permanent Injunction shall be binding upon and

shall inure to the benefit of the parties and their respective successors, assigns, and acquiring

companies.



                                               2
       11.    If Defendant is found by the Court to be in contempt of, or otherwise to have

violated this Consent Judgment and Permanent Injunction, the parties agree that Plaintiff

shall be entitled to all available relief which it may otherwise request from the Court,

including sanctions for contempt, damages, injunctive relief, attorneys’ fees, costs, and any

other relief deemed proper in the event of such violation.

       12.    The Court retains jurisdiction of this matter for the purposes of enforcing the

terms of this Consent Judgment and Permanent Injunction.

       13.    The permanent injunction shall remain in full force and effect unless and until

modified by order of this court.

       14.    This matter is hereby DISMISSED WITH PREJUDICE.


Date: November 15, 2018                                  s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Deleo S.A., et al. v. InnoVision Health
                                                  Media, Inc.
                                                  No. 18-cv-422 (TNL)




                                              3
